Citation Nr: 1045421	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  07-40 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of service connection for a variously diagnosed psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1981 to September 1989.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from an August 2007 rating 
decision by the Philadelphia, Pennsylvania Department of Veterans 
Affairs (VA) Regional Office (RO).  In January 2010, a Travel 
Board hearing was held before the undersigned.  A transcript of 
the hearing is associated with the claims file.  At the hearing, 
the Veteran submitted additional evidence with a waiver of RO 
initial consideration.  In May 2010, the Board sought an advisory 
medical opinion from the Veterans Health Administration (VHA).

The matters of service connection for PTSD and for a variously 
diagnosed psychiatric disability other than PTSD were separately 
addressed in the past.  The issue as now characterized 
encompasses all psychiatric diagnoses in light of the holding by 
the U.S. Court of Appeals for Veterans Claims in Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).

The matter of service connection for a variously diagnosed 
psychiatric disability on de novo review is being REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran if any action 
on his part is required.


FINDINGS OF FACT

1.  An unappealed April 2003 rating decision denied the Veteran's 
claim of service connection for PTSD based essentially on a 
finding that there was no diagnosis of PTSD.  

2.  An unappealed December 2004 rating decision denied service 
connection for depression based essentially on a finding that 
such disability was not shown to be related to his service.

3.  Evidence received since the prior final rating decisions 
includes a December 2009 private report/opinion by a Board- 
certified psychiatrist essentially to the effect that the 
Veteran's psychiatric disability had its onset in service and has 
persisted since; thus relates the current psychiatric disability 
to the Veteran's service and addresses the unestablished fact 
necessary to substantiate the claim of service connection for a 
psychiatric disability; and raises a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of 
service connection for a variously diagnosed psychiatric 
disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  Inasmuch as this decision grants the 
portion of the Veteran's claim that is being addressed, there is 
no reason to belabor the impact of the VCAA on this matter; any 
error in notice timing or content is harmless.

Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to this 
appeal, has been reviewed.  Although the Board has an obligation 
to provide reasons and bases supporting its decision, there is no 
need to discuss, in detail, every piece of evidence of record.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA 
must review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the relevant 
evidence as appropriate, and the analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
the claim.

Generally, a rating decision denying a claim for VA benefits that 
is not appealed is final based on the evidence of record at the 
time of the decision, and may not be reopened or allowed based on 
such evidence.  38 U.S.C.A. § 7105.  However, if new and material 
evidence is presented or secured with respect to the claim that 
has been disallowed, VA shall reopen the claim and review the 
former disposition of the claim.  38 U.S.C.A. § 5108.  

New and material evidence is defined by regulation.  See 
38 C.F.R. § 3.156(a).  New evidence means existing evidence not 
previously submitted to agency decision-makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence cannot be cumulative or redundant of the 
evidence already of record when the last final denial of the 
claim was made, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  For the purpose 
of reopening a claim the credibility of newly received evidence 
is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection may be granted for disability due to disease 
or injury incurred in or aggravated by active military service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 

An April 2003 rating decision denied the Veteran's claim of 
service connection for PTSD based essentially on a findings that 
there was no diagnosis of PTSD.  A December 2004 rating decision 
denied service connection for depression based essentially on a 
finding that such disability was not shown to be related to 
service.  The Veteran was notified of each rating decision and of 
his right to appeal them.  He did not do so, and they, each, 
became final.  38 U.S.C.A. § 7105.  

Evidence of record at the time of the April 2003 and December 
2004 rating decisions included: 
The Veteran's service treatment records (STRs), which include an 
August 1988 record showing he was seen for complaints of stress.  
The Veteran reported multiple stressful concerns related to work, 
lack of Command support, lack of help him with the work that had 
to be done, and disapproval of his leave request.  He indicated 
that he was in trouble for two reasons, having taken a pass, and 
forgetting to sign in and allegedly assaulting another soldier.  
He denied problems with sleep, appetite, interest in usual 
activities, ability to concentrate, and also denied suicidal or 
homicidal ideation.  Mental status evaluation revealed generally 
unremarkable findings.  The Veteran was alert, fully oriented, 
and exhibited clear thinking with no evidence of cognitive 
anomaly.  His mood was slightly depressed and his affect was 
appropriate to content of speech with a "frustrated" quality.  
There was no evidence of hallucinations, delusions or other sign 
of severe emotional maladjustment.  The Veteran appeared to be of 
average intelligence with insight appearing within normal limits.  
Judgment for important life events appeared adequate.  The 
impression was occupational problem, possible adjustment 
disorder.  A June 1989 STR shows that the Veteran was seen for 
chronic alcohol abuse.

An August 1988 STR (which was not associated with the other STRs) 
which shows the Veteran was initially seen on sick call for a 
series of personal stress related events.  The impression was 
minor depression; he was referred to the Emergency Room for 
further evaluation.

A November 2002 discharge summary from Belmont Center for 
Comprehensive treatment which shows final diagnoses of 
depression, NOS; rule out adjustment disorder vs. major 
depressive disorder.

Postservice records, including from private providers, and work-
related mental health records which shows treatment from various 
psychiatric problems, to include depression, major depression , 
and affective disorder.

Statements from the Veteran indicating that he has suffered with 
depression since service.

Evidence received since the prior final rating decisions includes 
a December 2009 letter from D. K., M.D. indicating that the 
Veteran had been seen in his practice since March 2003 and was 
being treated for bipolar disorder, depressive episode.  Dr. D.K. 
stated that the Veteran had a medical discharge due to stress 
from the Army in 1989, and since that time has experienced 
psychiatric symptoms.

As the Veteran's claim of service connection for a psychiatric 
disability was previously denied based essentially on a finding 
that there was no nexus between his current psychiatric 
disability and his service, for additional evidence received to 
be new and material, it must relate to this unestablished fact, 
i.e., it must tend to show that there is a nexus between the 
current psychiatric disability and the Veteran's service.  The 
December 2009 report from Dr. D.K. indicates, in essence, that 
the Veteran's current psychiatric symptoms have persisted since 
service and thus relates the Veteran's current psychiatric 
disability to his service.  It relates to the unestablished fact 
needed to substantiate the Veteran's claim of service connection 
for a psychiatric disability, and raises a reasonable possibility 
of substantiating the claim.  Hence, the additional evidence is 
both new and material, and the claim of service connection for a 
variously diagnosed psychiatric disability may be reopened.


ORDER

The appeal to reopen a claim of service connection for a 
variously diagnosed psychiatric disability is granted.


REMAND

Upon reopening, the Board is required to consider whether or not 
to proceed to de novo review.  In Hickson v. Shinseki, 23 Vet. 
App. 394 (2010), the Court indicated that when the Board reopens 
a claim after the RO has denied reopening the same claim, the 
matter must generally be returned to the RO for consideration on 
the merits, unless there is a waiver from the Veteran or no 
prejudice would result from adjudication of the claim.  Inasmuch 
as the Veteran has not submitted a waiver and the RO has not 
adjudicated the matter de novo, the Board finds that it would be 
indeed be prejudicial to the Veteran to adjudicate the claim on 
the merits without affording the opportunity to do so .  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Thus, a remand to 
afford the RO the opportunity for initial de novo consideration 
is necessary.  Notably, the Board sought a VHA opinion in this 
matter, and such opinion is part of the record for the RO's 
consideration.

Accordingly, the case is REMANDED for the following:

The RO should arrange for any further 
development deemed necessary, then 
readjudicate de novo the Veteran's claim of 
service connection for a variously diagnosed 
psychiatric disability.  If it remains 
denied, the RO should issue an appropriate 
supplemental statement of the case and afford 
the Veteran and his representative the 
opportunity to respond before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


